Title: Thomas Jefferson to Tadeusz Kosciuszko, 28 June 1812
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          Monticello June 28. 12. 
           Nous voila donc, mon cher ami, en guerre avec l’Angleterre. this was declared on the 18th inst. 30. years after the signature of our peace in 1782. within these 30. years what a vast course of growth & prosperity have we had! it is now 10. years since Great Britain began a series of insults & injuries which would have been met with war in the threshold by any European power. this course has been unremittingly followed up by increasing wrongs, with glimmerings indeed of peaceable redress, just sufficient to keep us quiet, till she has had the impudence at length to extinguish even these glimmerings by open avowal. this would not have been borne so long, but that France has kept pace with England in iniquity of principle, altho’ not in the power of inflicting wrongs on us. the difficulty of selecting a foe between them has spared us many years of war, & enabled us to enter into it with less debt, more strength & preparation. our present enemy will have the sea to herself, while we shall be equally predominant at land, and shall strip her of all her possessions on this continent. she may burn New York indeed by her ships and Congreve rockets; in which case we must burn the city of London, by hired incendiaries, of which her starving manufacturers will furnish abundance. a people in such desperation as to demand of their government aut panem, aut furcam, either bread or the gallows, will not reject the same alternative when offered by a foreign hand. hunger will make them brave every risk for bread. the partisans of England here have endeavored much to goad us into the folly of chusing the ocean, instead of the land, for the theatre of war. that would be to meet their strength with our weakness, instead of their weakness with our strength. I hope we shall confine ourselves to the conquest of their possessions, & defence of our harbours, leaving the war on the ocean to our privateers. these will immediately swarm in every sea, & do more injury to British commerce than the regular fleets of all Europe would do. the government of France may discontinue their licence trade. our privateers will furnish them much more abundantly with colonial produce, & whatever else the licence trade has given them. some have apprehended we should be overwhelmed by the new improvements of war, which have not yet reached us. but the British possess them very imperfectly, and what are these improvements? chiefly in the management of artillery, of which our country admits little use. we have nothing to fear from their armies, and shall put nothing in prize to their fleets. upon the whole, I have known no war entered into under more favorable auspices.
          Our manufactures are now very nearly on a footing with those of England. she has not a single improvement which we do not possess, and many of them better adapted by ourselves to our ordinary use. we have reduced the large & expensive machinery for most things to the compass of a private family: and every family of any size is now getting machines on a small scale for their houshold purposes. quoting myself as an example, and I am much behind many others in this business, my houshold manufactures are just getting into operation on the scale of a Carding machine costing 60. Dollars only, which may be worked by a girle of 12. years old, a Spinning machine, which may be made for 10. Dollars, carrying 6. spindles for wool, to be worked by a girl also, another which can be made for 25. Dollars, carrying 12. spindles for cotton, & a loom, with a flying shuttle, weaving it’s 20. yards a day. I need 2000. yards of linen, cotton, & woolen, yearly, to clothe my family, which this machinery, costing 150. Dollars only, and worked by two women & two girls, will more than furnish. for fine goods there are numerous establishments at work in the large cities, & many more daily growing up; and of Merinos we have some thousands, and these multiplying fast. we consider a sheep for every person as sufficient for their woollen clothing, and this state, & all to the North have fully that, and those to the South & West will soon be up to it. so th in other articles we are equally advanced, so that nothing is more certain than that, come peace when it will, we shall never again go to England for a shilling where we have gone for a dollar’s worth. instead of applying to her manufacturers there, they must starve or come here to be employed. I give you these details of peaceable operations because they are within my present sphere. those of war are in better hands, who know how to keep their own secrets. because too, altho’ a souldier yourself, I am sure you contemplate the peaceable employment of man in the improvement of his condition, with more pleasure than his murders, rapine & devastations.
           Mr Barnes, some time ago, forwarded you a bill of exchange for 5500. francs, of which the inclosed is a duplicate. apprehending that a war with England would subject the remittances to you to new casualties, I proposed to mr Morton of Bordeaux to become the intermediate f for making remittances to you, which he readily acceded to on liberal ideas arising from his personal esteem for you, & his desire to be useful to you. if you approve of this medium, I am in hopes it will shield you from the effect of the accidents to which the increased dangers of the seas may give birth. it would give me great pleasure to hear from you oftener. I feel great interest in your health & happiness. I know your feelings on the present state of the world, and hope they will be cheared by the succesful course of our war, & the addition of Canada to our confederacy. the infamous intrigues of the Great Britain to destroy our government (of which Henry’s is but one sample) and with the Indians to tomahawk our women & children, prove that the cession of Canada, their fulcrum for these Machiavelian levers, must be a sine quo non at a treaty of peace. God bless you and give you to see all these things, and many & long years of health & happiness. 
          
            Th:
            Jefferson
        